Order entered February 5, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01586-CV

                                 BRIDGET PARSON, Appellant

                                                 V.

    U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, AS SUCCESSOR IN
 INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION AS SUCCESSOR
 BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
CERTIFICATEHOLDERS OF BEAR STEARNS ASSET-BACKED SECURITIES I LLC,
          ASSET-BACKED CERTIFICATES, SERIES 2006-HE7, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-09716

                                             ORDER

       This Court dismissed this appeal for want of jurisdiction. Ten days after filing her

motion for rehearing, appellant filed notice that she has removed this case to federal court.

Accordingly, we ABATE this appeal. This appeal will be reinstated when notified by either

party that the proceeding in federal court has concluded. The Court will consider appellant’s

motion for rehearing after the case is reinstated.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE